                 Case 2:19-cv-05694-PA-AFM Document 1 Filed 06/30/19 Page 1 of 6 Page ID #:1


                     1    MICHAEL I. WAYNE
                          CA Bar No. 169840
                     2    Email: michaelwayne1@mac.com
                          LAW OFFICES OF MICHAEL WAYNE, APC
                     3    149 So. Barrington Ave., No. 143
                          Los Angeles, CA 90049
                     4    Tel: (310) 926-6453

                     5    GARMAN TURNER GORDON LLP
                          ERIKA PIKE TURNER
                     6    Nevada Bar No. 6454 Pro Hac Vice Pending
                          Email: eturner@gtg.legal
                     7    DYLAN T. CICILIANO
                          Nevada Bar No. 12348 Pro Hac Vice Pending
                     8    Email: dciciliano@gtg.legal
                          STEPHEN A. DAVIS
                     9    Nevada Bar No. 14185 Pro Hac Vice Pending
                          Email: sdavis@gtg.legal
                    10    650 White Drive, Suite 100
                          Las Vegas, Nevada 89119
                    11    Tel: (725) 777-3000
                          Fax: (725) 777-3112
                    12    Attorneys for Defendants

                    13                           UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
                    14
                          PETER SELTZER, an individual,                   CASE NO.: _______
                    15    ALEXANDER S. GAREEB, an individual, and
                          BASHIR HAJJAR, an individual,,
                    16                       Plaintiffs,                  NOTICE OF REMOVAL

                    17     vs.

                    18    ACC ENTERPRISES LLC, a Nevada Limited
                          Liability Company; HOWARD MISLE, an
                    19    individual; STEVE RADUSCH, an individual;
                          MEGHAN KONECNE, an individual; JOHN
                    20    LUCCHINO, an individual; INNOVATIVE
                    21    REAL ESTATE HOLDINGS, LLC, a Delaware
                          Limited Liability Company; AMERICAN
                    22    METAL RECYCLING SERVICES, INC., a
                          California corporation; AMERICAN METAL
                    23    RECYCLING SERVICES OF NEVADA, INC., a
                          Nevada corporation; CALVADA PARTNERS
                    24    LLC., a Nevada Limited Liability Company;
                    25    NEVADA REAL ESTATE HOLDINGS, LLC, a
                          Nevada Limited Liability Company; and
                    26    RECYCLING SPECIALIST, INC., a California
                          corporation; and DOES 1 through 100,
                    27                            Defendants.
                    28
    Garman Turner
     Gordon LLP
     600 White Drive
Las Vegas, Nevada 89119                                               1
     (725) 777-3000
                 Case 2:19-cv-05694-PA-AFM Document 1 Filed 06/30/19 Page 2 of 6 Page ID #:2


                     1           TO THE CLERK OF THE COURT:

                     2           PLEASE TAKE NOTICE that Defendants ACC Enterprises LLC (“ACC”), Howard

                     3    Misle (“Misle”), Steve Radusch (“Radusch”), Meghan Konecne (“Konecne”), John Lucchino

                     4    (“Lucchino”), Innovative Real Estate Holdings, LLC, American Metal Recycling Services, Inc.,

                     5    American Metal Recycling Services of Nevada, Inc., Calvada Partners LLC (“Calvada”), Nevada

                     6    Real Estate Holdings, LLC, and Recycling Specialist, Inc. (collectively, “Defendants”), by its

                     7    undersigned counsel, file this Notice of Removal pursuant to 28 U.S.C. § 1441, removing the

                     8    action commenced against Defendants by Plaintiffs Peter Seltzer (“Seltzer”), Alexander S.

                     9    Gareeb, (“Gareeb”), and Bashir Hajjar (collectively, the “Plaintiffs”), captioned Peter Seltzer et

                    10    al. v. ACC Enterprises LLC, Case No. 19STCV20438 (the “State Court Case”), from the Superior

                    11    Court of the State of California, County of Los Angeles-Central District (the “California State

                    12    Court”), to the United States District Court for the Central District of California (the “Central

                    13    District Federal Court”). Central District Federal Court has original jurisdiction over the State

                    14    Court Case under 28 U.S.C. § 1331.

                    15                                   BACKGROUND OF THE CASE

                    16    A.     Seltzer filed a similar matter before the Central District Federal Court, which was

                    17           dismissed.

                    18           On May 16, 2019, Seltzer, through counsel, who is Plaintiff Gareeb, filed a complaint

                    19    against, inter alia, Defendants ACC Enterprises, LLC (“ACC”), Calvada Partners, LLC

                    20    (“Calvada”), Innovative Real Estate Holdings, LLC, Meghan Konecne, and John Lucchino, in

                    21    the Central District Federal Court, Case No. 19-CV-04260-DMG-JPR (the “First Case”). The

                    22    complaint alleged Seltzer was a member of ACC and that the defendants were liable to Seltzer for

                    23    transferring ACC’s property, fraud, breaches of fiduciary duty and unjust enrichment. [First Case,

                    24    ECF No. 1].

                    25           On May 21, 2019, the Honorable Dolly M. Gee issued an order to show cause why the

                    26    complaint in the First Case should not be dismissed for lack of subject matter jurisdiction and

                    27    improper venue—sua sponte contending that the matter should have been brought in Nevada. [Id.

                    28    at ECF No. 7]. On May 29, 2019, the court dismissed the First Case without prejudice for lack of
    Garman Turner
     Gordon LLP
     600 White Drive
Las Vegas, Nevada 89119                                                   2
     (725) 777-3000
                 Case 2:19-cv-05694-PA-AFM Document 1 Filed 06/30/19 Page 3 of 6 Page ID #:3


                     1    subject matter jurisdiction. [Id. at ECF No. 9]. Jurisdiction in the First Case was premised solely

                     2    on diversity and Seltzer did not allege any claims arising under federal law.

                     3    B.     Plaintiffs has reinvented the claims from the First Case in the State Court Case, and

                     4           has asserted multiple claims under the federal RICO statute.

                     5           On June 21, 2019, Plaintiffs, including Seltzer and his counsel, brought the State Court

                     6    Case in the California State Court. The State Court Case again concerns Defendant Misle’s (and

                     7    his affiliates) operation of ACC and presents a nearly identical factual predicate to Seltzer’s claims

                     8    in the First Case.

                     9           ACC, a Nevada limited-liability company, is the focus of the complaint, and it was the

                    10    focus of the First Case. Specifically, ACC possesses a Nevada marijuana cultivation license and

                    11    operates in Pahrump, Nevada. It has no operations in California. Plaintiffs each claim that they

                    12    have a membership interest in ACC and that their claims arise from that interest.

                    13           Like the First Case, Plaintiffs falsely accuse Misle of mismanaging ACC and of “flagrant

                    14    and criminal looting of corporate assets, illegal asset stripping, self-dealing, usurping of corporate

                    15    opportunities, violations of fiduciary duties, gross mismanagement, corporate waste, oppression

                    16    of minority shareholders, disregard of actual conflicts of interest, and violations of basic corporate

                    17    governance requirements.” (Exhibit 1 at ¶ 2). They further contend that Misle is engaged in

                    18    “criminal activity, such as tax evasion and money laundering.” (Id.).

                    19           To harass Misle, Plaintiffs also named as Defendants Misle’s wife, Konecne; ACC’s ex-

                    20    chief financial officer, Radusch; and ACC or Misle’s affiliates including Innovative Real Estate

                    21    Holdings, LLC, American Metal Recycling Services, Inc., American Metal Recycling Services of

                    22    Nevada, Inc., Calvada, Nevada Real Estate Holdings, LLC, and Recycling Specialist, Inc.

                    23           Plaintiffs then collectively claim that Defendants abused their fiduciary positions by the

                    24    following:

                    25           a. Usurping Corporate Assets and other Improper Appropriation of Investor
                                 Proceeds;
                    26           b. Misappropriation of ACC Assets;
                                 c. Defendants Illegally Diverted to Themselves Sales of Corporate Opportunities
                    27           Which In Turn Rendered the Company Cash-Starved
                                 d. Profiting from ACC's Cash Starvation;
                    28           e. Elimination of All Oversight;
    Garman Turner
     Gordon LLP
     600 White Drive
Las Vegas, Nevada 89119                                                     3
     (725) 777-3000
                 Case 2:19-cv-05694-PA-AFM Document 1 Filed 06/30/19 Page 4 of 6 Page ID #:4


                     1              f. Domination of Management to the Detriment of Shareholders/Members;
                                    g. Misleading Directors, Officers, and Shareholders/Members;
                     2              h. Disloyalty;
                                    i. Improper/Illegal Management Practices that Place at Risk ACC Valuable
                     3              Assets Including Licenses;
                                    j. Failure to Provide Shareholders Information, Accurate or Otherwise
                     4              k. Defendants Deprived ACC of the Opportunities to Acquire Desperately
                                    Needed Additional Working Capital;
                     5              l. Defendants Treated Shareholders Unfairly;
                                    m. Embezzlement;
                     6              n. Money Laundering;
                                    o. Misrepresentation;
                     7              p. Violations and/or Non-Compliance with the Requirements under the Nevada
                                    Department of Taxation, Among Others; and/or
                     8              q. Tax Evasion;

                     9    (Id. at ¶ 3).

                    10              On their allegations, Plaintiffs invoke federal law by bringing four causes of action under

                    11    the Racketeer Influenced and Corrupt Organizations (“RICO”) Act. Specifically, their Sixteenth,

                    12    Seventeenth, Eighteenth and Nineteenth causes of action arise under 28 USC 1962 (a) to (d).

                    13    (Exhibit 1, at pp.48-50).

                    14                GROUNDS FOR REMOVAL- FEDERAL QUESTION JURISDICTION

                    15              Removal is appropriate under section 1441(a) of the United States Code. The district courts

                    16    of the United States have original jurisdiction over this action under 28 U.S.C. § 1331.

                    17              Federal courts have original jurisdiction over “civil actions arising under the Constitution,

                    18    laws, or treaties of the United States.” 28 U.S.C. § 1331. RICO violations under 28 USC § 1962

                    19    are claims arising under federal law that permit a defendant to remove an action pursuant to 28

                    20    USC 1441(a). Rexford Pico, LLC v. Ocean Park Hotels MMHI, LLC, 2012 WL 12507596, at *2

                    21    (C.D. Cal. Feb. 2, 2012); Bralich v. Sullivan, 2017 WL 9325638, at *3 (D. Haw. Aug. 8, 2017);

                    22    Levesque v. Coleman, 2007 WL 2518834, at *1 (N.D. Cal. Aug. 31, 2007); Burnette v. Godshall,

                    23    1993 WL 281082 (N.D. Cal. 1993), aff'd sub nom. Burnette v. Lockheed Missiles & Space Co.,

                    24    Inc., 72 F.3d 766 (9th Cir. 1995).

                    25              Plaintiffs have asserted four RICO causes of action. Thus, the complaint has pled claims

                    26    arising under federal law, such that the Federal District Court has original jurisdiction over the

                    27    matter.

                    28              Likewise, the complaint expressly acknowledges that federal jurisdiction exists:
    Garman Turner
     Gordon LLP
     600 White Drive
Las Vegas, Nevada 89119                                                      4
     (725) 777-3000
                 Case 2:19-cv-05694-PA-AFM Document 1 Filed 06/30/19 Page 5 of 6 Page ID #:5


                     1           This Court has jurisdiction over all causes of action asserted herein based on subject
                                 matter jurisdiction over the civil RICO claims. 18 U.S.C. Section 1964 (1994); 28
                     2           U.S.C. Section 1331 (1994); see also, Emrich v. Touche Ross & Co., 846 F.2d 1190,
                                 1194-1195 (9th Cir. 1988) (noting that federal courts have concurrent jurisdiction
                     3           over RICO claims and pendent jurisdiction over state claims joined with RICO
                                 claims).
                     4
                          (Complaint, at ¶ 7).
                     5
                                                                     NO WAIVER
                     6
                                 Nothing in this Notice of Removal should be interpreted as a waiver or relinquishment of
                     7
                          Defendants’ rights to assert defenses or objections including, without limitation, the defenses of
                     8
                          (i) lack of jurisdiction over the person; (ii) improper venue and/or forum non conveniens; (iii)
                     9
                          insufficiency or lack of process or service of process; (iv) improper joinder of claims and/or
                    10
                          parties; (v) failure to state a claim; (vi) failure to join an indispensable party(ies); or (vii) any
                    11
                          other procedural or substantive defense available under state or federal law.
                    12
                                 If any question arises as to the propriety of the removal of this action, Defendants request
                    13
                          the opportunity to brief any disputed issues and to present further evidence and oral argument in
                    14
                          support of their position that this case was properly removed.
                    15
                                                                    TIMELINESS
                    16

                    17           Defendant has timely filed this Notice of Removal within the 30-day period provided for

                    18    by 28 U.S.C. § 1446(b)(1); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.

                    19    344, 354 (1999). The Complaint was filed on June 12, 2019. Accordingly, less than 30 days have

                    20    elapsed since the filing of the Complaint, let alone service of process.

                    21           Upon information and belief, only Innovative Real Estate Holdings, LLC has been served.

                    22    Innovative Real Estate Holdings, LLC was served on June 13, 2019.

                    23                                      CONSENT TO REMOVAL
                    24           When a matter is removed based on 28 USC 1441(a), all proper Defendants that have been
                    25    served must consent to the removal of the action. Even though Innovative Real Estate Holdings,
                    26    LLC is the only defendant that has been served, all Defendants have consented to removal.
                    27    ///
                    28    ///
    Garman Turner
     Gordon LLP
     600 White Drive
Las Vegas, Nevada 89119                                                     5
     (725) 777-3000
                 Case 2:19-cv-05694-PA-AFM Document 1 Filed 06/30/19 Page 6 of 6 Page ID #:6


                     1                                                 NOTICE

                     2             Defendants will promptly give written notice of this Notice of Removal to Plaintiffs and

                     3    will file a copy of the notice with the clerk of the California State Court pursuant to 28 U.S.C.

                     4    1446(d).

                     5             Dated this 28th day of June 2019.

                     6

                     7                                                 LAW OFFICES OF MICHAEL WAYNE, APC

                     8
                                                                        /s/ Michael I. Wayne
                     9                                                 MICHAEL I. WAYNE
                                                                       CA Bar No. 169840
                    10                                                 Email: michaelwayne1@mac.com
                                                                       LAW OFFICES OF MICHAEL WAYNE, APC
                    11                                                 149 So. Barrington Ave., No. 143
                                                                       Los Angeles, CA 90049
                    12                                                 Tel: (310) 926-6453
                    13                                                 GARMAN TURNER GORDON LLP
                                                                       ERIKA PIKE TURNER
                    14                                                 Nevada Bar No. 6454 Pro Hac Vice Pending
                                                                       DYLAN T. CICILIANO
                    15                                                 Nevada Bar No. 12348 Pro Hac Vice Pending
                                                                       STEPHEN A. DAVIS
                    16                                                 Nevada Bar No. 14185 Pro Hac Vice Pending
                                                                       650 White Drive, Suite 100
                    17                                                 Las Vegas, Nevada 89119
                                                                       Tel: (725) 777-3000
                    18                                                 Fax: (725) 777-3112
                                                                       Attorneys for Defendants
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28    4811-1003-0747, v. 2

    Garman Turner
     Gordon LLP
     600 White Drive
Las Vegas, Nevada 89119                                                   6
     (725) 777-3000
